ROBERTSON, Presiding Judge,
dissenting.
I respectfully dissent. A review of the record reveals that the attorney for Boykin moved for judgment on two occasions “because they have not proved what is essential or necessary to show the right of the Department of Public Safety ... or ... the Alabama State Trooper to request the test or to show that Ms. Boykin gave her implied consent to be tested....” The gist of those motions was that the department had not shown that there had been a lawful arrest for “driving under the influence of intoxicating liquor” in order to effectuate the “implied consent” law.
The issue was before the trial court, the department failed in its burden of proof, and the judgment should be reversed. Therefore, I respectfully dissent.